Exibit 10.3

 

AMENDMENT NO. 1

TO

SEPARATION AGREEMENT AND FULL RELEASE

 

 

                AMENDMENT NO. 1 (the “Amendment”) to Separation Agreement and
Full Release dated June 17, 2004 (the “Agreement”) by and between James M.
Hussey (“Executive”) and NeoPharm, Inc. (the “Company”).

                WHEREAS, the Executive and the Company have previously entered
into the Agreement for the purpose of defining their rights and benefits with
respect to Executive’s separation from service with the Company; and

                WHEREAS, Executive and the Company wish to amend the Agreement
to allow for remaining payments required to be made under the Agreement to be
made in stock of the Company rather than cash.

                NOW THEREFORE, in consideration of the foregoing recitals, the
mutual, covenants and agreements set forth herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

1.                                       The Agreement is amended as follows:

 

(a)                                  There is added to Section 2 of the
Agreement a new Section 2 (f) which shall read as follows:

 

(f)                                    Notwithstanding anything appearing in
this Section 2 or elsewhere in this Agreement, all Salary Continuance and Bonus
payments to be made by the Company to Executive under Section 2 (a) (ii) on and
after February 28, 2005, which payments the parties agree equal $188,353.00,
shall not be made in cash, but rather, shall be aggregated and paid as a single
Stock Bonus Award to Executive of 23,692 shares of the common stock of the
Company under the Company’s 1998 Equity Incentive Plan.  Such Stock Bonus shall
be in lieu of any and all remaining cash payments required to be made to
Executive under Section 2 of the Agreement.

 

2.                                       Except as expressly amended hereby and
by any other supplemental documents or instruments executed by the parties
hereto in order to effectuate the transaction contemplated hereby, all the other
terms and provisions of the Agreement shall continue and the Agreement, as so

--------------------------------------------------------------------------------


 

               amended, is hereby ratified and confirmed in all respects by the
parties hereto and shall remain in full force and effect in accordance with the
terms hereof.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the 11th day
of March 2005.

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 /s/ James M. Hussey

 

 

 

 

 

 

 

James M. Hussey

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NEOPHARM INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 /s/ Lawrence A. Kenyon

 

 

 

 

 

 

 

 

Lawrence A. Kenyon

 

 

 

 

 

 

 

 

Chief Financial Officer

 

 